Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/422,555, 	CLAMPING DEVICE AND CLAMPING ARRANGEMENT FOR A MEDICAL INSTRUMENT, filed on 5/24/19. 

Election/Restrictions

Applicant's election with traverse of species I in the reply filed on 2/17/21 is acknowledged.  The traversal is on the ground(s) that species I and species II should be grouped together since they refer to the same clamping device.  This is not found persuasive because element 150 in species II shows longitudinal housing which is different from species I.  The shape of wedges (131) are in circular shape from species I and species II shows the wedges are in triangular shape.  Therefore, species II is distinct from species I.
The requirement is still deemed proper and is therefore made FINAL.
	Claim 16 contains a mounting rail which reads on non-elected species II, therefore claim 16 is withdrawn to non-elected invention. 
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second holding segment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line “means of the counter-movement of the threaded plate” is indefinite because it contains too many structures and there is no functional language proceed to “means”.  It should be changed to ---means for counter moving of the threaded plate--- for clarification. 

	Claim 13, line 2, “spring means” is indefinite because there is no functional language proceed to the “spring means”. 
Claim 14, line 2, “means of a drive unit” is indefinite because there is no functional language proceed to the “means of a drive unit”. 
Claim 14, lines 2-3, “selected from the group” should be changed to ---selected from one of the group--- for clarification.
Claim 15, line 2, “balancing means” is indefinite because there is no functional language proceed to the “balancing means”. 


	Claims 2-15 and 18-20 are rejected as depending on rejected claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 13 and 18 are rejected under 35 U.S.C. 102(1a) as being anticipated by US Patent # 3,534,694 to Tafel.
	Tafel teaches a clamping device comprising a first holding segment (35), a second holding segment (70), a driveable spindle (72-73), via which a rotational movement can be converted into an axial longitudinal movement for spindle-locking the second holding segment.  The device includes a threaded plate (63) which can be moved in the opposite direction during the spindle movement.  At least one wedge body (40) is moveable in a ramp system (57) in order to clamp the first holding segment.  A housing (62) is pivotably borne around a transverse axis and around the axis of the first holding segment.  The threaded plate is arranged axially concentric with the spindle and has an inner thread which is mutually engaged with an outer thread of the spindle fir displacement in the axial direction.  The spindle has a receptacle (35) for spring.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tafel in view of US Patent Application Publication # 2018/0180145 to Schwenke et al.
Tafel teaches the interengaging thread of the spindle and the thread plate but fails to teach the threads are trapezoidal thread.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tafel’s threads with trapezoidal thread as taught by Schwenke et al. to provide clearance between the spindle and the plate (see abstract in Schwenke et al.’s invention). 
	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tafel in view of US Patent # 2,928,161 to Krueger.
	Tafel teaches the spindle is being driven by a drive unit (74) but fails to teach the drive unit is an electric motor.  Krueger teaches the electric motor (column 3, line 67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replacled Tafel’s drive unit with electric motor as taught by Krueger to regulate the spindle through electronic instead of manual. 
	 


Allowable Subject Matter
Claims 5-12 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 5,427,349 to Obrecht

US Patent # 6,860,877 to Sanchez et al.
The cited references above teach the clamping device for mounting on an object. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/23/21